Citation Nr: 0111046	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  98-09 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for schizophrenic 
reaction, currently evaluated 30 percent disabling.

2.  Entitlement to an increased rating for status post head 
trauma with chronic muscle contraction headaches, currently 
evaluated 10 percent disabling.

3.  Entitlement to an increased rating for Bell's palsy, 
currently evaluated 10 percent disabling.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active duty service from June 1977 to May 
1980.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied entitlement to increased ratings 
for schizophrenic reaction, Bell's palsy, and status post 
head trauma.

In April 2000, the Board remanded this matter to the RO to 
afford the veteran a hearing at the RO.


FINDINGS OF FACT

1.  The record reflects that the appellant failed to report 
for a VA examinations scheduled in July 2000.

2.  The appellant was advised of the provisions of 38 C.F.R. 
§ 3.655 in a June 2000.

3.  There is no evidence of record of "good cause" which 
would excuse the failure to report for the scheduled 
examinations.


CONCLUSION OF LAW

The claims for increased ratings for schizophrenic reaction, 
Bell's palsy, and status post head trauma from motor vehicle 
accident are denied due to failure to report, without good 
cause, for a VA compensation examinations. 38 C.F.R. § 
3.655(b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claims on appeal stem from a June 1997 rating decision 
wherein the RO denied increased ratings for schizophrenic 
reaction, evaluated 30 percent, Bell's palsy, evaluated 10 
percent, and status post head trauma with chronic muscle 
contraction headaches, evaluated 10 percent. 

In February 1997, the Board remanded this matter in order to 
afford the veteran a hearing at the regional office.  The 
veteran failed to report for a hearing scheduled for November 
8, 2000.

This claim arises from the veteran's application for an 
increased compensation for his service-connected 
disabilities.  There is no issue as to substantial 
completeness of the application.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096 (2000) (to be codified at 38 U.S.C. § 5102).  
VA has also secured all VA and private medical records that 
the veteran has indicated are pertinent to his claim, and VA 
has satisfied its duty with respect to such records and with 
receipt of sufficient information to proceed.  VA's duty to 
assist the claimant in this regard accordingly has been 
satisfied.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(b) and (c)).  In addition, the 
veteran has been advised of the evidence that would be 
necessary for him to substantiate his claim, by means of the 
various statements of the case and supplemental statements of 
the case that have been issued during the appellate process, 
along with the Remand promulgated by the Board in May 1998.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified 
at 38 U.S.C. § 5103(a)).  The requirements set forth in the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, (2000), with regard to notice and development 
of the veteran's claims, have been satisfied.  In particular, 
the veteran was informed of the potential consequences of his 
failure to report for examination without good cause.  This 
clearly complies with VCAA.

By letter dated June 1, 2000, the veteran was notified that 
he would be scheduled for compensation and pension 
examinations, the date and time of which would be provided by 
the local VA medical facility.  He was further advised that 
his failure to attend any scheduled examination without good 
cause might have a detrimental effect on his claim.  38 
C.F.R. § 3.655 (2000).  The appellant failed to report for 
the VA examinations scheduled in July 2000.  The record does 
not indicate that any correspondence with the appellant has 
been returned undeliverable and the appellant has not 
responded with good cause for his failure to report for 
scheduled examinations.

Under VA regulations, it is incumbent upon the veteran to 
submit to a VA examination if he is applying for, or in 
receipt of, VA compensation or pension benefits.  See Dusk v. 
Derwinski, 2 Vet. App. 519 (1992).  Where entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination, an original 
compensation claim shall be considered on the basis of the 
evidence of record.  38 C.F.R. § 3.655(b) (2000).  However, 
when an examination is scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for an increased 
rating, the claim shall be denied.  Ibid.

The record reflects that the appellant has been adequately 
notified of his obligation to report for VA examinations and 
that he has been given an opportunity to show good cause for 
his failure to report.  There is no evidence showing good 
cause for his failure to report for the scheduled VA 
examination.  If the appellant chooses to not show for an 
examination, while at the same time pursuing a claim for VA 
benefits, that is his choice, and he must bear any adverse 
consequences of such action.  What is clear is that VA has 
taken concerted efforts to assist the appellant in the 
development and adjudication of his claim.  In response to 
the appellant's request in June 1997, the RO scheduled a 
compensation and pension examination.  Further action without 
response or assistance from the appellant constitutes a waste 
of limited government resources.  See e.g., Grieves v. Brown, 
6 Vet. App. 136, 139 (1994).

The appellant's claims for an increased evaluations for 
schizophrenic reaction, Bell's palsy, and status post head 
trauma from motor vehicle accident are not "an original 
compensation claim," which would allow the claim to be 
decided based upon the evidence of record when the appellant 
fails to show for an examination.  38 C.F.R. § 3.655(b) 
(emphasis added).  The claim is accordingly denied pursuant 
to 38 C.F.R. § 3.655(b).

We again note that the veteran's refusal to appear for 
examinations prevents a meaningful discussion of the merits 
of the case.  There is no doubt to be resolved.


ORDER

Increased ratings are denied for schizophrenia, Bell's palsy, 
and status post head trauma from motor vehicle accident.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

